EXHIBIT 10.2 Accelerated Venture Partners, LLC 1840 Gateway Drive, Suite 200 Foster City, CA 94404 May 3, 2012 PyroTec, Inc. 1840 Gateway Drive, Suite 200 Foster City, CA 94404 Re:Tender of shares for cancellation Gentlemen: By this letter, the undersigned tenders for cancellation 3,500,000 of the 5,000,000 shares of common stock par value $0.0001 of PyroTec, Inc. (the “Company”) which it holds.Following the cancellation of such shares Accelerated Venture Partners, LLC will hold a total of 1,500,000 of the Company’s Common Shares. Sincerely, ACCELERATED VENTURE PARTNERS, LLC By:/s/ Timothy Neher_ Timothy Neher, Managing Member
